Citation Nr: 1015110	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-36 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the overpayment of nonservice-connected pension 
benefits in the amount of $22,814.00 was properly created, to 
include the issue of entitlement to waiver of recovery of the 
overpayment.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to March 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2008 decision of the Department of 
Veterans Affairs (VA) Pension Center in the Milwaukee, 
Wisconsin, Regional Office (RO) that reduced the Veteran's 
nonservice-connected pension benefits, creating a debt of 
$22,814.00.  


FINDINGS OF FACT

1.  The Veteran began receiving nonservice-connected pension 
benefits effective June 20, 1995.  The Veteran's entitlement 
rate was initially computed as a Veteran with no spouse or 
dependents and with no income.  The rate was adjusted 
accordingly after the Veteran married and acquired two 
dependent children.    

2.  The VA sent letters to the Veteran in April 1999, 
November 2007, and December 2007 explaining what income was 
being counted to determine his benefits and instructing him 
to inform the VA of any changes in his or his family members' 
income.

3.  The VA subsequently discovered in April 2008 that the 
Veteran's wife had been receiving benefits from the Social 
Security Administration (SSA) since March 2005, which is 
within the time period that the Veteran was being paid VA 
nonservice-connected pension benefits.

4.  Since March 1, 2005, the Veteran received VA benefits 
based upon the claim that he was not benefiting from his 
spouse's receipt of SSA benefits.  This lack of reporting of 
income produced an overpayment of benefits in the amount of 
$22,814.00.

5.  The overpayment was created by the Veteran's failure to 
promptly and correctly report the receipt of SSA income by 
his wife, despite having been advised to fully disclose all 
sources of countable income to VA and that an overpayment 
would likely result from failure to report the income.  






CONCLUSIONS OF LAW

1.  The overpayment of nonservice-connected pension benefits 
in the original amount of $22,814.00 was validly created.  38 
U.S.C.A. §§ 5107, 1521 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.23, 3.271, 3.272, 3.277(a), 3.660 (2009).

2.  Waiver of recovery of the overpayment of VA nonservice-
connected pension benefits is precluded by law.  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to the applicable governing legal criteria, the 
maximum rate of pension is reduced by the amount of countable 
annual income of the Veteran and, if he is married, the 
Veteran's spouse.  38 U.S.C.A. § 1521(c) (West 2002); 
38 C.F.R. § 3.23(b) (2009).  However, a Veteran's spouse who 
resides apart from the Veteran and is estranged from the 
Veteran may not be considered the Veteran's dependent unless 
the spouse receives reasonable support contributions from the 
Veteran.  38 C.F.R. § 3.23(d) (2009).  A Veteran and a spouse 
who reside apart are considered to be living together unless 
they are estranged.  38 C.F.R. § 3.60 (2009).

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under 38 C.F.R. §§ 
3.271(a), 3.272 (2009).  Under certain circumstances, some 
monetary amounts, including welfare; maintenance; VA pension 
benefits; reimbursements for casualty loss; profit from the 
sale of property; joint accounts; unreimbursed medical 
expenses (for a Veteran and his/her spouse and children); 
expenses of last illnesses, burials, and just debts; 
educational expenses; child's income; Domestic Volunteer 
Service Act Programs; distributions of funds under 38 U.S.C. 
§ 1718; hardship exclusion of child's available income; 
survivor benefit annuity; Agent Orange settlement payments; 
restitution to individuals of Japanese ancestry; cash 
surrender value of life insurance; income received by 
American Indian beneficiaries from trust or restricted lands; 
Radiation Exposure Compensation Act; Alaska Native Claims 
Settlement Act; monetary allowance under 38 U.S.C. Chapter 18 
for certain individuals who are children of Vietnam service 
members; Victims of Crime Act; and Medicare Prescription Drug 
Discount Card and Transitional Assistance Program, will be 
excluded from countable income for the purpose of determining 
entitlement to improved pension.  38 C.F.R. § 3.272 (2009).  
However, none of those exclusions to the countable income of 
the Veteran applies in the current appeal. 

The Veteran and his wife were married in April 1998.  The 
Veteran's wife had two children from a previous marriage.  
The Veteran submitted an Improved Pension Eligibility Report 
in June 1998 reporting the change in his dependent status.  
The form specifically requested that the Veteran provide 
information concerning his and his spouse's income.  Item 8A 
specifically requested information pertaining to monthly 
income from SSA for the Veteran and his spouse.  The Veteran 
reported that he and his wife did not have any monthly income 
from any sources.  In a notification letter to the Veteran 
sent in April 1999 with regard to his nonservice-connected 
pension benefits, the RO clearly informed him of the need to 
report any changes in his family income, to include the 
income of any dependents.  38 C.F.R. § 3.277(a) (2009) (as a 
condition of granting or continuing pension, VA may require 
information, proofs, and evidence as is necessary to 
determine the annual income and the value of the corpus of 
the estate of such person, and of any spouse or child for 
whom the person is receiving or is to receive increased 
pension). 

The Veteran's wife became entitled to receive Social Security 
Administration income in January 2005 and apparently received 
her first payment in February 2005.  Therefore, her benefits 
must be counted beginning on March 1, 2005.  The VA sent the 
Veteran notification letters in November 2007 and December 
2007 informing him of the need to report any changes in his 
family income.  Although the Veteran had been instructed to 
inform the VA of any changes in his wife's income both prior 
to and after her entitlement to SSA benefits, he failed to do 
so.  Upon being notified by the VA in April 2008 that his 
pension payments would be reduced due to the inclusion of his 
wife's Social Security benefits as countable income, the 
Veteran asserted that he had been estranged from his wife 
since September 2005 and that he did not support her 
financially.  However, in a May 2008 telephone call from a VA 
employee, the Veteran admitted that he was still married to 
his wife and that he continued to provide her financial 
support.  The Veteran's wife is therefore still considered 
his dependent.  38 C.F.R. § 3.23(d) (2009).  The Veteran's 
failure to report his wife's income, regardless of the 
source, was in direct contravention to the requirements of 38 
C.F.R. § 3.660(a) (2009), which states that a Veteran who is 
receiving pension must notify VA of any material change or 
expected change in his income or other circumstances which 
would affect his or her entitlement to receive, or the rate 
of, the benefit being paid.  Such notice must be furnished 
when the recipient acquires knowledge that he will begin to 
receive additional income or when his or her marital or 
dependency status changes.  That includes the reporting of 
Social Security Administration income that the Veteran's wife 
was receiving.

The Veteran has argued that it would cause a financial 
hardship for him to be required to repay the money that he 
received.  Yet, the Veteran's correspondence to the VA in 
April 2008 (in which he said that he was estranged from his 
wife and did not support her financially), which was later 
contradicted by information obtained in May 2008, reflects a 
clear intent to misrepresent the truth.  Accordingly, the 
Board finds that the Veteran possessed a sufficient level of 
intent to actively misrepresent what income was being earned 
by his wife and whether his wife was still considered to be 
his dependent in order to avoid having his nonservice-
connected pension benefits reduced or terminated.  Because 
the Veteran completed the application for benefits on which 
the award was initially based and received multiple letters 
informing him of his duty to report any changes in income, it 
cannot be asserted that he had no knowledge or was blameless 
in neglecting to report the additional income information.  
In fact, he received letters in November 2007 and December 
2007 informing him of the need to report any changes in his 
family income, and did not respond, despite knowing that his 
family income had changed.

No further information or evidence has been received in 
support of the Veteran's claim.  Thus, the Board finds that a 
preponderance of the evidence supports the conclusion that 
the overpayment of nonservice-connected pension benefits in 
the original amount of $22,814.00 was validly created as a 
result of the Veteran's failure to report his wife's Social 
Security Administration benefits income for the period from 
March 2005.

Having found that the debt was validly created, the Board 
must address whether a waiver of recovery of an overpayment 
may be granted.  The Veteran requested a waiver of recovery 
of the overpayment of pension benefits within 180 days of 
receiving notification of the indebtedness.  Therefore, he 
filed a timely application for waiver of the overpayment.  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2009).  

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963(a), 1.965 (2009).  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  38 C.F.R. § 1.965 (2009).  In 
making the determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1) Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2) Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4) Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6) Changing position to one's detriment.  
Reliance on Department of Veterans 
Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.   

However, there cannot be any indication of fraud, 
misrepresentation, or bad faith on the part of the person 
seeking the waiver.  38 U.S.C.A. § 5302(c) (West 2002); 
38 C.F.R. § 1.963 (2009).  The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. § 1.962(b) 
(2009).  The term bad faith generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA benefits or 
services program exhibits bad faith if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government.  38 C.F.R. § 1.965(b)(2) (2009).  Lack of good 
faith is an absence of an honest intention to abstain from 
undertaking unfair advantage of the holder or the government.  
38 C.F.R. § 1.965(b)(2) (2009).  

The Board finds that the Veteran's action in failing to 
accurately report that his wife was receiving Social Security 
Administration benefits when he had clearly been informed of 
the need to do so constitutes bad faith.  Additionally, the 
Veteran's initial assertion that he was not financially 
supporting his allegedly estranged wife when he was actually 
continuing to provide her financial support also constitutes 
bad faith.  The Board finds that the Veteran was clearly 
aware that the failure to report his wife's income would 
result in a larger pension award to which he would have been 
entitled had he reported that income.  Since the Veteran's 
wife received the monthly Social Security Administration 
benefits after he started to receive a nonservice-connected 
pension, and he lived with her during at least part of the 
time in question, he was clearly in possession of the 
information he could have provided to have prevented or 
minimized the debt, but chose not to inform VA despite two 
requests that he notify VA of any changes in family income.  
Moreover, after the RO notified him that it would be reducing 
his pension payments due to his wife's SSA income, the 
Veteran initially falsely alleged that he did not provide 
financial support to his estranged wife, implying that her 
income could not be counted as part of the total family 
income since she was no longer considered his dependent.  
That misrepresentation was undertaken with intent to seek an 
unfair advantage.  The misrepresentations of his income and 
marital status were also undertaken with knowledge of the 
likely consequences of a larger pension award and resulting 
loss to the Government in the form of pension benefits being 
paid to the Veteran to which he was not entitled. 

Therefore, the Board finds that the Veteran's actions in not 
informing VA of his wife's Social Security Administration 
income, after he was requested to do so, and not initially 
reporting that he did not contribute to her financial support 
constituted bad faith.  In light of this finding of bad 
faith, the Board need not address the elements of equity and 
good conscience listed above, such as whether repayment would 
cause undue hardship, because waiver of recovery of the 
overpayment is precluded by law.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim and waiver of recovery of the overpayment of 
VA compensation benefits is not warranted.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

With respect to VA's duties to notify and assist the Veteran 
with his claim, the provisions of law and regulations which 
set forth notice and assistance requirements on the part of 
VA in the adjudication of certain claims, are not applicable 
to claims involving the validity of creations of overpayment 
or requests for waiver of recovery of overpayments.  Lueras 
v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 
Vet. App. 132 (2002).    




	(CONTINUED ON NEXT PAGE)



ORDER

A debt was validly created by the overpayment of nonservice-
connected pension benefits in the original amount of 
$22,814.00.  

Waiver of the recovery of the overpayment of nonservice-
connected pension benefits in the amount of $22,814.00 is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


